Lstgbaham, P. J.,
dissenting. The late decision of the court of appeals {In re Addison Smith) sustains the position that if the officers directed to (designate papers in which the proceedings are to *57be published neglect to do so, it is fatal to any proceeding in which such publication is required by law. The general course of decisions on similar questions in that court tends to show that in all such cases the court considers the publication to be mandatory, and the omission to publish to be a jurisdictional defect. We have, on several occasions, attempted to draw a distinction in some of these cases; but our decisions have been reversed, and we see no other course to adopt than to hold that such omission to advertise is fatal to the proceedings.
In the present case it is conceded that the designation of papers was not made, and it is attempted to sustain the proceeding by publication in papers designated in former years. Under the decisions, we think this cannot be done.
Order must be reversed, and order entered vacating assessment.

Order affirmed.